934 F.2d 318Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Warren K. BROWN, Plaintiff-Appellant,v.UNITED STATES of America, State of North Carolina, ResearchTriangle Park, Defendants-Appellees.
No. 90-1876.
United States Court of Appeals, Fourth Circuit.
Submitted May 6, 1991.Decided May 28, 1991.

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro.  Eugene A. Gordon, Senior District Judge.  (CA-90-317-2)
Warren K. Brown, appellant pro se.
M.D.N.C.
AFFIRMED.
Before DONALD RUSSELL, WILKINSON and WILKINS, Circuit Judges.
PER CURIAM:


1
Warren K. Brown appeals from the district court's order denying his motion for an extension of time to file an appeal.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.1   Brown v. United States, CA-90-317-2 (M.D.N.C. Oct. 25, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



1
 Because the United States was a party, Brown had 60 days in which to note his appeal and 30 days thereafter to move for an extension of the appeal period.  Brown's motion for extension was not filed within this 90-day period, and was properly denied for that reason